USCA4 Appeal: 21-7480      Doc: 10         Filed: 12/27/2021    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7480


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CEPHUS ALBERT POWELL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell III, District Judge. (1:19-cr-00372-GLR-1)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Vacated and remanded by unpublished per curiam opinion.


        Cephus Albert Powell, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7480      Doc: 10          Filed: 12/27/2021     Pg: 2 of 2




        PER CURIAM:

               Cephus Albert Powell appeals the district court’s order denying his motion to

        compel counsel to produce the discovery in Powell’s closed criminal case file. “Upon

        termination of representation, an attorney shall take steps to the extent reasonably

        practicable to protect a client’s interests, such as . . . surrendering papers and property to

        which the client is entitled.” Md. Att’y’s R. of Pro. Conduct 19-301.16(d); see United

        States v. Basham, 789 F.3d 358, 388 (4th Cir. 2015) (reviewing legal authority requiring

        counsel to deliver client’s file upon termination of representation). Although the district

        court noted that defense counsel stated in an email to Powell that a nondisclosure

        agreement counsel had entered with the Government prohibited counsel from releasing

        discovery material in the file, such agreement is not a part of the present record on appeal.

        Moreover, Powell asserts that he was unaware of such an agreement. We conclude that

        the district court abused its discretion in denying Powell’s motion to compel without

        considering the terms of the nondisclosure agreement and the impact, if any, on counsel’s

        obligation under Rule 19-301.16(d). See Horne v. WTVR, LLC, 893 F.3d 201, 212 (4th

        Cir. 2018) (stating standard of review).

               Accordingly, we vacate the district court’s order and remand for further proceedings

        consistent with this opinion. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                     VACATED AND REMANDED



                                                      2